Citation Nr: 1013008	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  97-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
April 1988, and from August 1989 to August 1993.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In March 2008, the Board issued a decision which denied 
service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  The Veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2009, based on 
a Joint Motion for Remand (Joint Motion), the Court issued 
an Order remanding this case for compliance with the Joint 
Motion.  

The appeal is remanded to the RO.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the 
Court remanded the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
Accordingly, in order to prevent prejudice to the Veteran, 
the March 2008 Board decision must be vacated, and any new 
decision on this issue will be entered as if the March 2008 
decision by the Board had never been issued.


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include PTSD.  The Veteran attributes this 
condition to inservice stressors, including his wrongful 
discharge from the service, witnessing burned and mutilated 
bodies, and coming under fire from bombs and artillery while 
stationed in Panama.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  The Court 
has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran 
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
Veteran's testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Based upon the Court's Order in July 2009, there is a 
further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Specifically, the July 2009 Joint Motion claimed that the RO 
failed to adequately attempt to corroborate and verify the 
Veteran's alleged inservice stressors as required by the 
Board's October 1999 and May 2004 remands.

Initially, the circumstances relating to the Veteran's 
discharge from the service are documented in his claims 
file.  The Veteran has also alleged seeing burning and 
mutilated bodies, and coming under fire from bombs and 
artillery while stationed in Panama.  While the Veteran 
never identified a specific time frame during which these 
incidents occurred, his service personnel records indicate 
that he was stationed in Panama from October 1989 to October 
1990.  Moreover, in the Joint Motion, the Veteran's 
representative suggests that these incidents occurred during 
the time frame in which the Veteran was receiving "imminent 
danger pay," which is documented to have occurred from 
December 20, 1989 to January 31, 1990. 

While the RO did request verification of these incidents 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC), the March 2005 
response from JSRRC indicated that no specific time period 
within 60 days of the incident was given to research the 
claimed stressors.  

Under the circumstances of this case, additional development 
is required herein.  Specifically, the RO must provide the 
Veteran with an additional opportunity to provide further 
details regarding his claimed stressors.  The RO must notify 
the Veteran that failure to provide such information may 
result in the denial of his claim.  After this is 
accomplished, the RO should attempt to verify any additional 
stressors for which there is sufficient detail to attempt 
verification.  

In January 2010, the Veteran's representative submitted a 
private medical opinion that suggests that a psychiatric 
disorder may be associated with the Veteran's military 
service.  Accordingly, the Veteran should be provided with a 
VA examination to ascertain the nature, severity, and 
etiology of any psychiatric disorder, including PTSD, found.  
The RO should inform the VA examiner of which stressors have 
been verified by the RO, and the VA examiner should opine as 
to whether the Veteran has a psychiatric disorder, including 
PTSD, that is related to his military service, to include as 
due to any confirmed stressor or stressors.

The January 2010 private medical opinion was submitted 
without waiver of RO consideration.  Accordingly, the Board 
must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2009).

Accordingly, the claim is remanded for the following 
actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a psychiatric 
disorder, including PTSD, since January 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to 
the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  The RO must contact the Veteran to 
obtain further details of his stressors 
in service, including, but not limited 
to, the approximate date (within a three 
month range) and place of each 
stressor(s); the names, ranks, and units 
of persons involved; and the 
circumstances of the stressor(s), to 
include: (1) his seeing burning and 
mutilated bodies; and (2) his coming 
under fire from bombs and artillery 
while stationed in Panama.  The RO must 
inform the Veteran that he must be as 
specific as possible, and identify 
potential sources of evidence to 
corroborate his stressors, such as 
copies of letters written during service 
and statements from individuals familiar 
with his claimed stressors, e.g. former 
fellow service members, including peers, 
subordinates, or superiors.  The RO must 
notify the Veteran that failure to 
provide such information may result in 
the denial of this claim.  38 C.F.R. 
§ 3.158 (2009); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

3.  Whether the additional evidence is 
obtained, the RO must thoroughly review 
the claims file and prepare a summary 
of the claimed stressors identified by 
the Veteran.  If no response is 
received from the Veteran, the RO must 
attempt to verify the stressors already 
of record using the period in which the 
Veteran received imminent danger pay 
from December 20, 1989 to January 31, 
1990.  The RO must send this summary 
and the information of record regarding 
the Veteran's service, including copies 
of pertinent service personnel records 
and any records relevant to the his 
claim to JSRRC and all appropriate 
sources for verification of the 
specific incidents alleged by the 
Veteran.  This organization(s) must be 
requested to provide any information 
which might corroborate the Veteran's 
alleged stressors.  All documentation 
received by the RO must be associated 
with the claims file.   


4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
Veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and 
consistent with the circumstances of 
service -- as conclusive evidence of 
the occurrence of the stressor.  If the 
RO determines that the evidence does 
not show that the Veteran "engaged in 
combat with the enemy," the RO must 
consider all credible supporting 
evidence developed to show that the 
Veteran experienced the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  When the above action has been 
completed, the Veteran must be provided 
with a VA examination to ascertain the 
nature, severity, and etiology of any 
psychiatric disorder, including PTSD, 
found.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The examination report 
must include a detailed account of all 
pathology found to be present.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  

The RO must provide the examiner a 
summary of the verified stressors, if 
any, and the examiner must be instructed 
that only these events may be considered 
for the purpose of determining whether 
exposure to a verified in-service 
stressor has resulted in the current 
psychiatric symptoms.  This stressor 
summary must include the Veteran's 
noncombat stressor concerning his 
discharge from the military in October 
1990.  

Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the Veteran's active duty 
service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared must 
be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
remains denied, a supplemental statement 
of the case addressing all evidence 
received since the February 2007 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



